DIXON, Judge.
Defendant appeals his conviction by a jury of stealing property of a value of at least $50 and a ten-year sentence imposed by the trial court pursuant to the Second Offender Act, § 556.280 RSMo 1969 (repealed effective January 1, 1979 by the Laws of 1977, Senate Bill #60, § 1).
The defendant raises a single issue, contending the evidence was insufficient showing only the presence of the defendant at the scene and an opportunity to commit the theft.
The argument is factually flawed. Defendant was identified as being a person apprehended by police officers in the process of bending over in the rear of a truck which had been broken into. The defendant’s automobile contained discretely identifiable items of property taken from the truck. The defendant made contradictory statements at the scene and two days later in a subsequent interview by the police.
Viewing all the evidence tending to support the verdict as true, contrary evidence disregarded, and every inference supporting the verdict indulged, State v. Roberson, 548 S.W.2d 280 (Mo.App.1977), it is sufficient upon this record to support the verdict. An extended discussion of the facts and the law applicable to the case would serve no prece-dential purpose. Judgment of conviction is affirmed. Rule 84.16.